          Case 3:21-cv-00769-SI        Document 32     Filed 06/08/21    Page 1 of 2




 Emily Teplin Fox, OSB No. 121720
 efox@oregonlawcenter.org
 Kelsey Heilman, OSB No. 140348
 kheilman@oregonlawcenter.org
 Beth Englander, OSB No. 980190
 benglander@oregonlawcenter.org
 OREGON LAW CENTER
 522 SW Fifth Ave., Ste. 812
 Portland, Or 97204
 Phone: (503) 473-8314

 Attorneys for All Plaintiffs

 Megan Dorton, OSB No. 080658
 Megan.Dorton@lasoregon.org
 LEGAL AID SERVICES OF OREGON
 520 SW 6th Ave Ste 700
 Portland OR 97204
 Phone: (503) 471-1131

 Attorneys for Plaintiffs Wurtz and Belanger


                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



 SHARON WURTZ, MATTHEW
 BELANGER, and NORTHWEST                                   Case No. 3:21-cv-00769-SI
 WORKERS JUSTICE PROJECT, a non-
 profit organization,

                        Plaintiffs,

        v.                                     STIPULATION OF DISMISSAL WITH
                                               PREJUDICE
 DAVID GERSTENFELD, in his official
 capacity as Director of the Oregon            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)
 Employment Department,

                        Defendant.




1-                                                                     Oregon Law Center
     STIPULATION OF DISMISSAL WITH PREJUDICE                        522 SW Fifth Ave., Ste. 812
                                                                        Portland, OR 97204
                                                                      Phone: (503) 473-8314
                                                                       Fax: (503) 295-0676
          Case 3:21-cv-00769-SI        Document 32       Filed 06/08/21     Page 2 of 2




       The parties – plaintiffs Sharon Wurtz, Matthew Belanger, and the Northwest Workers

Justice Project, and defendant David Gerstenfeld, in his official capacity as Director of the

Oregon Employment Department—hereby stipulate to the dismissal of this action in its entirety,

with prejudice, and without costs or attorney fees to any party.



 DATED: 6/8/2021                                       s/ Emily Teplin Fox
                                                    Emily Teplin Fox, OSB No. 121720
                                                    efox@oregonlawcenter.org
                                                    Kelsey Heilman, OSB No. 140348
                                                    kheilman@oregonlawcenter.org
                                                    Beth Englander, OSB No. 980190
                                                    benglander@oregonlawcenter.org
                                                    OREGON LAW CENTER
                                                    522 SW Fifth Ave., Ste. 812
                                                    Portland, Or 97204
                                                    Phone: (503) 473-8314

                                                    Attorneys for All Plaintiffs


                                                       s/ Shaunee Morgan
                                                    ELLEN F. ROSENBLUM
                                                    Attorney General
                                                    CARLA A. SCOTT #054725
                                                    Senior Assistant Attorney General
                                                    SHAUNEE MORGAN #194256
                                                    Assistant Attorney General
                                                    Department of Justice
                                                    100 SW Market Street
                                                    Portland, OR 97201
                                                    Telephone: (971) 673-1880
                                                    Fax: (971) 673-5000
                                                    Email: Carla.A.Scott@doj.state.or.us
                                                    Shaunee.Morgan@doj.state.or.us

                                                    Attorneys for Defendant David Gerstenfeld




2-                                                                        Oregon Law Center
     STIPULATION OF DISMISSAL WITH PREJUDICE                           522 SW Fifth Ave., Ste. 812
                                                                           Portland, OR 97204
                                                                         Phone: (503) 473-8314
                                                                          Fax: (503) 295-0676
